Exhibit 10.4

 

GUARANTY

 

 

Notice Address:

 

CF Equipment Loans, LLC 

230 Schilling Circle

Suite 300

Hunt Valley, MD 21031

 

 

this Guaranty (this “Guaranty”), dated as of February 26, 2016, by LANDEC
CORPORATION, a Delaware corporation (“Guarantor”), is provided in favor of CF
EQUIPMENT LOANS, LLC, a Delaware limited liability company, as lender (herein,
with its participants, successors and assigns, “Lender”) and as collateral agent
(herein, with its participants, successors and assigns, “Collateral Agent”).

 

To induce Lender, to extend credit pursuant to that certain Loan Agreement of
even date herewith (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), the other Loan Documents (as
defined in the Loan Agreement) and all documents, instruments and agreements
executed in connection therewith (collectively, the “Transaction Documents”) to
or for the account of Apio, Inc., a Delaware corporation (“Apio”), and Apio
Cooling A California Limited Partnership, a California limited partnership
(“Apio Cooling”; Apio and Apio Cooling may be referred to herein as “Borrower”
and collectively as “Borrowers”), but without in any way binding Lender to do
so, Guarantor, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, do hereby absolutely, unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, the due
regular and punctual payment of any sum or sums of money which either Borrower
may owe to Lender or Collateral Agent now or at any time hereafter, whether
evidenced by a Transaction Document, on open account or otherwise, and whether
it represents principal, interest (including interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), late charges,
indemnities, an original balance, an accelerated balance, liquidated damages, a
balance reduced by partial payment, a deficiency after sale or other disposition
of any equipment, collateral or security, or any other type of sum of any kind
whatsoever that either Borrower may owe to Lender or Collateral Agent now or at
any time hereafter, and does hereby further guarantee to Lender and Collateral
Agent the due, regular and punctual performance of any other duty or obligation
of any kind or character whatsoever that either Borrower may owe to Lender or
Collateral Agent now or at any time hereafter arising from or relating to
(directly or indirectly) any and all Transaction Documents (all such payment and
performance obligations being collectively referred to as the “Obligations”).
The definition of “Obligations” does not include any payment and performance
obligations arising solely under the Revolving Facility Documents. Guarantor
does hereby further guarantee to pay within ten (10) days after written demand
all losses, costs, attorneys’ fees and expenses which may be suffered by Lender
or Collateral Agent by reason of the occurrence of any Default or Event of
Default (each as defined in the Loan Agreement) or default of Guarantor. All
payments made under this Guaranty shall be paid to Lender or Collateral Agent,
as the case may be, in immediately available funds without set-off or
counterclaim consistent with Lender’s or Collateral Agent’s payment policy,
generally by check or wire transfer drawn on a bank account located in the
United States in the name of Guarantor and not by currency, money orders or
travelers checks.

 

 
 

--------------------------------------------------------------------------------

 

  

This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection). Nothing herein shall require Lender or Collateral Agent
to first seek or exhaust any remedy against either Borrower, its successors and
assigns, or any other person obligated with respect to the Obligations, or to
first foreclose, exhaust or otherwise proceed against any leased equipment,
collateral or security which may be given in connection with the Obligations. It
is agreed that Lender and Collateral Agent may, upon any breach or default of
either Borrower or at any time thereafter, make demand upon Guarantor and
receive payment and performance of the Obligations, with or without notice or
demand for payment or performance by either Borrower, its successors or assigns,
or any other person. Suit may be brought and maintained against Guarantor, at
Lender’s or Collateral Agent’s election, without joinder of either Borrower or
any other person as parties thereto.

 

Guarantor agrees that its obligations under this Guaranty shall be primary,
absolute, continuing and unconditional, irrespective of and unaffected by any of
the following actions or circumstances (regardless of any notice to or consent
of Guarantor) and Guarantor hereby affirmatively and irrevocably waives as a
defense to the payment or performance of obligations hereunder each and every
one of the following defenses: (a) the genuineness, validity, regularity and
enforceability of the Transaction Documents or any other document; (b) any
extension, renewal, amendment, change, waiver or other modification of the
Transaction Documents or any other document; (c) the absence of, or delay in,
any action to enforce the Transaction Documents, this Guaranty or any other
document; (d) Lender’s or Collateral Agent’s failure or delay in obtaining any
other guaranty of the Obligations (including, without limitation, Lender’s or
Collateral Agent’s failure to obtain the signature of any other guarantor
hereunder); (e) the release of, extension of time for payment or performance by,
or any other indulgence granted to either Borrower or any other person with
respect to the Obligations by operation of law or otherwise; (f) the existence,
value, condition, loss, subordination or release (with or without substitution)
of, or failure to have title to or perfect and maintain a security interest in,
or the time, place and manner of any sale or other disposition of any leased
equipment, collateral or security given in connection with the Obligations, or
any other impairment (whether intentional or negligent, by operation of law or
otherwise) of the rights of Guarantor; (g) either Borrower’s voluntary or
involuntary bankruptcy, insolvency, assignment for the benefit of creditors,
reorganization, or similar proceedings affecting such Borrower or any of its
assets; (h) any merger or consolidation of either Borrower, any change in
control of either Borrower or any sale of all or substantially all of the assets
of either Borrower; or (i) any other action or circumstances which might
otherwise constitute a legal or equitable discharge or defense of an obligor,
surety or guarantor.

 

 
2

--------------------------------------------------------------------------------

 

  

This Guaranty, the Transaction Documents and the Obligations may be assigned by
Lender and Collateral Agent, without the consent of Guarantor. Guarantor agrees
that if Guarantor receives written notice of an assignment from Lender or
Collateral Agent, Guarantor will pay all amounts due hereunder to such assignee
or as instructed by Lender or Collateral Agent, as the case may be. Guarantor
also agrees to acknowledge and confirm in writing any such assignment in form
and content as may be reasonably requested by assignee. Guarantor hereby waives
and agrees not to assert against any such assignee any of the defenses set forth
in the immediate preceding paragraph. Guarantor may not assign, transfer or
delegate any of Guarantor’s rights, duties or obligations under this Guaranty
without the prior written consent of Lender and Collateral Agent.

 

This Guaranty may be terminated upon delivery to Lender and Collateral Agent (at
Lender’s and Collateral Agent’s notice address shown above, as the same may from
time to time be changed in accordance with the notice provisions of this
Guaranty) of a written termination notice from Guarantor. However, as to all
Obligations (whether matured, unmatured, absolute, liquidated, contingent or
otherwise) incurred by either Borrower prior to Lender’s and Collateral Agent’s
receipt of such written termination notice (and regardless of any subsequent
amendment, extension or other modification which may be made with respect to
such Obligations), this Guaranty shall nevertheless continue and remain
undischarged until all such Obligations are indefeasibly paid and performed in
full.

 

Guarantor agrees that this Guaranty shall remain in full force and effect or be
reinstated (as the case may be) if at any time payment or performance of any of
the Obligations (or any part thereof) is rescinded, reduced or must otherwise be
restored or returned by Lender or Collateral Agent, all as though such payment
or performance had not been made. If, by reason of any bankruptcy, insolvency or
similar laws affecting the rights of creditors, Lender or Collateral Agent shall
be prohibited from exercising any of Lender’s or Collateral Agent’s rights or
remedies against either Borrower or any other person or against any property,
then, as between Lender or Collateral Agent and Guarantor, such prohibition
shall be of no force and effect, and Lender and Collateral Agent shall have the
right to make demand upon, and receive payment from, Guarantor of all amounts
and other sums that would be due to Lender or Collateral Agent upon a default
with respect to the Obligations.

 

Notice of acceptance of this Guaranty and of any default by Borrowers or any
other person is hereby waived. Presentment, protest demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby waived.
Guarantor warrants that Guarantor has adequate means to obtain from Borrowers on
a continuing basis financial data and other information regarding Borrowers and
is not relying upon Lender or Collateral Agent to provide any such data or other
information. Without limiting the foregoing, notice of adverse change in either
Borrower’s financial condition or of any other fact which might materially
increase the risk of Guarantor is also waived. All settlements, compromises,
accounts stated and agreed balances made in good faith between either Borrower,
its successors or assigns, and Lender or Collateral Agent shall be binding upon
and shall not affect the liability of Guarantor.

 

Payment of all amounts now or hereafter owed to Guarantor by either Borrower or
any other obligor for any of the Obligations is hereby subordinated in right of
payment to the indefeasible payment in full to Lender and Collateral Agent of
all Obligations and is hereby assigned to Lender as a security therefor.
Guarantor hereby irrevocably and unconditionally waives and relinquishes all
statutory, contractual, common law, equitable and all other claims against
either Borrower, any other obligor for any of the Obligations, any collateral
therefor, or any other assets of either Borrower or any such other obligor, for
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect of sums paid or payable to Lender or Collateral
Agent by Guarantor, and Guarantor hereby further irrevocably and unconditionally
waives and relinquishes any and all other benefits which Guarantor might
otherwise directly or indirectly receive or be entitled to receive by reason of
any amounts paid by, or collected or due from, Guarantor, either Borrower or any
other obligor for any of the Obligations, or realized from any of their
respective assets.

 

 
3

--------------------------------------------------------------------------------

 

  

GUARANTOR HEREBY UNCONDITIONALLY WAIVES GUARANTOR’S RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY,
THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS,
ANY DEALINGS BETWEEN GUARANTOR AND LENDER OR COLLATERAL AGENT RELATING TO THE
SUBJECT MATTER HEREOF OR THEREOF, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN GUARANTOR AND LENDER OR COLLATERAL AGENT. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS). THIS
WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY
RELATED DOCUMENTS. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

As used in this Guaranty: a) the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, limited liability company, unincorporated organization, or any government
or any political subdivision thereof; and b) the word “entity” shall mean any
corporation, partnership, joint venture, association, joint-stock company,
trust, limited liability company, unincorporated organization, or any government
or any political subdivision thereof (but shall not mean an individual).

 

This Guaranty is intended by the parties as a final expression of the guaranty
of Guarantor and is also intended as a complete and exclusive statement of the
terms thereof. No course of dealing, course of performance or trade usage, nor
any parol evidence of any kind, shall be used to supplement or modify any of the
terms hereof, nor are there any conditions to the full effectiveness of this
Guaranty. This Guaranty and each of its provisions may only be waived, modified,
varied, released, terminated or surrendered, in whole or in part, by a duly
authorized written instrument signed by Lender and Collateral Agent. No failure
by Lender or Collateral Agent to exercise Lender’s or Collateral Agent’s rights
hereunder shall give rise to any estoppel against Lender or Collateral Agent, or
excuse Guarantor from performing hereunder. Lender’s and Collateral Agent’s
waiver of any right to demand performance hereunder shall not be a waiver of any
subsequent or other right to demand performance hereunder. The rights and
remedies of Lender and Collateral Agent hereunder are cumulative and
nonexclusive of any other rights and remedies that Lender or Collateral Agent
may have under any other agreement or at law or in equity and may be exercised
individually or concurrently, any or all thereof may be exercised instead of or
in addition to each other or any remedies at law, in equity, or under statute.

 

 
4

--------------------------------------------------------------------------------

 

  

THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
OF SUCH STATE). This Guaranty shall bind Guarantor’s successors and assigns and
the benefits thereof shall extend to and include Lender’s and Collateral Agent’s
successors and assigns. Guarantor will deliver to Lender Guarantor’s complete
financial statements, certified by a recognized firm of certified public
accountants, within ninety (90) days of the close of each fiscal year of
Guarantor. Guarantor will deliver to Lender copies of Guarantor’s quarterly
financial reports certified by Guarantor’s chief financial officer, within
ninety (90) days after the close of each fiscal quarter of Guarantor and copies
of Guarantor’s most current tax returns. As applicable, Guarantor will deliver
to Lender copies of all Forms 10-K and 10-Q, if any, within 30 days after the
dates on which they are filed with the Securities and Exchange Commission (it
being understood that to the extent the same are properly filed on EDGAR they
shall be deemed delivered to Lender on the date on which the same are filed on
EDGAR). In addition, upon the occurrence and during the continuance of a Default
or an Event of Default (each as defined in the Loan Agreement), Lender and
Collateral Agent may, during normal business hours and upon reasonable advance
notice to Guarantor, inspect Guarantor’s financial and accounting records.
Moreover, documents required to be delivered by Guarantor pursuant to this
paragraph (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) shall be deemed to have been
delivered on the date (i) on which Guarantor posts such documents, or provides a
link thereto on Guarantor’s website on the internet at the website address
“www.landec.com” (or any successor page notified to Collateral Agent); or (ii)
on which such documents are posted on Guarantor’s behalf on an Internet or
intranet website, if any, to which Guarantor has access.

 

Guarantor hereby represents and warrants to Lender and Collateral Agent as of
the date hereof that (i) Guarantor is duly organized and validly existing under
the laws of its state of incorporation or formation, as applicable, and has full
corporate (or similar) power to enter into this Guaranty and to perform its
obligations hereunder; (ii) Guarantor’s execution, delivery and performance
hereof does not and will not violate any judgment, order or law applicable to
Guarantor, or constitute a breach of or default under any indenture, mortgage,
deed of trust, or other agreement entered into by Guarantor with Guarantor’s
creditors or any other party; (iii) no approval, consent or withholding of
objections is required from any governmental authority or any other entity with
respect to the execution, delivery and performance by Guarantor of this
Guaranty; (iv) this Guaranty constitutes a valid, legal and binding obligation
of Guarantor, enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability; (v) there are no proceedings presently pending or
threatened against Guarantor which will impair Guarantor’s ability to perform
under this Guaranty; (vi) all financial statements delivered to Lender in
connection with this Guaranty have been (and will be) prepared in accordance
with generally accepted accounting principles and since the date of Guarantor’s
most recent financial statement, there has been no material adverse change in
the financial condition of Guarantor; (vii) it is to the benefit of Guarantor to
execute this Guaranty; (viii) the benefit to Guarantor is reasonably worth the
obligations hereby guaranteed; and (ix) Guarantor is and will remain in full
compliance with all laws and regulations applicable to Guarantor, including,
without limitation, Guarantor neither is nor shall be (Y) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (Z) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.

 

 
5

--------------------------------------------------------------------------------

 

  

If any provisions of this Guaranty are in conflict with any applicable statute,
rule or law, then such provisions shall be deemed null and void to the extent
that they may conflict therewith, but without invalidating any other provisions
hereof.

 

GUARANTOR IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK TO HEAR AND DETERMINE ANY SUIT,
ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN
CONNECTION HEREWITH AND WITH THE TRANSACTION DOCUMENTS (COLLECTIVELY, THE
“PROCEEDINGS”), AND GUARANTOR FURTHER IRREVOCABLY WAIVES ANY RIGHT GUARANTOR MAY
HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS
SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS). GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION WHICH GUARANTOR MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS
BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH
PROCEEDINGS AND AGREES NOT TO CLAIM THAT GUARANTOR IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON WHATSOEVER, THAT
GUARANTOR OR GUARANTOR’S PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY REASON
WHATSOEVER, THAT ANY SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM IN EACH
CASE WHETHER ON THE GROUNDS OF VENUE OR FORUM NON-CONVENIENS OR OTHERWISE.
GUARANTOR ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
COURT OTHER THAN THE COURTS SET FORTH ABOVE WILL CAUSE IRREPARABLE HARM TO
LENDER AND COLLATERAL AGENT WHICH COULD NOT ADEQUATELY BE COMPENSATED BY
MONETARY DAMAGES, AND, AS SUCH, GUARANTOR AGREES THAT, IN ADDITION TO ANY OF THE
REMEDIES TO WHICH LENDER AND COLLATERAL AGENT MAY BE ENTITLED AT LAW OR IN
EQUITY, LENDER AND COLLATERAL AGENT WILL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND WITHOUT PROOF OF ACTUAL
DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH PROCEEDINGS IN ANY OTHER COURT.
Notwithstanding the foregoing, Lender and Collateral Agent shall have the right
to apply to a court of competent jurisdiction in the United States of America or
abroad for equitable relief as is necessary to preserve, protect and enforce
Lender’s and Collateral Agent’s rights under this Guaranty and the Transaction
Documents, including, but not limited to orders of attachment or injunction
necessary to maintain the status quo pending litigation or to enforce judgments
against Guarantor, Borrowers or the collateral pledged to Lender or Collateral
Agent pursuant to any Transaction Document or to gain possession of any asset or
such collateral subject of the Transaction Documents.

 

 
6

--------------------------------------------------------------------------------

 

  

All notices to be given in connection with this Guaranty shall be in writing,
shall be addressed to the parties at their respective notice addresses set forth
in this Guaranty (unless and until a different address may be specified in a
written notice to the other party or parties), and shall be deemed given: (i) on
the date of receipt if delivered by hand; (ii) on the next business day after
being sent by overnight courier service; and (iii) on the third business day
after being sent by regular, registered, certified mail

 

EACH PERSON SIGNING ON BEHALF OF GUARANTOR REPRESENTS AND WARRANTS THAT HE OR
SHE HAS THE AUTHORITY TO SIGN ON BEHALF OF GUARANTOR AND BY SO SIGNING TO BIND
GUARANTOR HEREUNDER.

 

This Guaranty may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Guaranty by facsimile transmission shall be as effective
as delivery of a manually executed counterpart hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; EXECUTION PAGE FOLLOWS]

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.  
 

 

LANDEC CORPORATION,

 

  as Guarantor  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

Gregory S. Skinner

 

 

Title:

Chief Financial Officer

 

  

 

 

Address for notices:
c/o Apio, Inc.
4575 W Main St.
Guadalupe, CA 93434

 

 

 

[EXECUTION PAGE OF GUARANTY]